          Case 1:20-cv-03132-GLR Document 12 Filed 12/16/20 Page 1 of 2



                              UNITED STATE DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

DONNA BUETTNER-HARTSOE, et al.                 *

       Plaintiffs                              *
                                                       Civil Action No. 1:20-cv-03132
v.                                             *

BALTIMORE LUTHERAN HIGH        *
SCHOOL ASSOCIATION, INC. d/b/a
CONCORDIA PREPARATORY SCHOOL *

       Defendant                             *
                                       ************

                 DEFENDANT’S LOCAL RULE 103.3 DISCLOSURE
            OF CORPORATE AFFILIATIONS AND FINANCIAL INTERESTS

       Defendant, Baltimore Lutheran High School Association, Inc. d/b/a Concordia Preparatory

School, by and through its undersigned counsel, James S. Aist and Lauren R. Driver, and pursuant

to Local Rule 103.3, files this Disclosure of Corporate Affiliations and Financial Interests, and

states as follows:

       Baltimore Lutheran School Holdings, L.L.C. (“BLSH”) is a Maryland limited liability

company of which Baltimore Lutheran High School Association, Inc. (“BLHSA”) is the sole

member. BLSH was organized to manage and lease BLHSA’s athletic facilities pursuant to a non-

exclusive master lease. Baltimore Lutheran High School Association, Inc. d/b/a Concordia

Preparatory School is insured by Philadelphia Indemnity Insurance Company, which may have a

financial interest in the outcome of the litigation.


Date: December 15, 2020                        Respectfully submitted,

                                                      /s/ James S. Aist
                                               James S. Aist (Federal Bar No. 5946)

                                                      /s/ Lauren R. Driver
                                               Lauren R. Driver (Federal Bar No. 19474)
         Case 1:20-cv-03132-GLR Document 12 Filed 12/16/20 Page 2 of 2



                                             Anderson, Coe & King, LLP
                                             Seven Saint Paul Street, Suite 1600
                                             Baltimore, MD 21202
                                             T: 410-752-1630 / F: 410-752-0085
                                             aist@acklaw.com / driver@acklaw.com
                                             Attorneys for Baltimore Lutheran High
                                             School Association, Inc. d/b/a Concordia
                                             Preparatory School


                                     Certificate of Service

       I hereby certify that, on this 15th day of December, 2020, a copy of Defendant’s Local

Rule 103.3 Disclosure of Corporate Affiliations and Financial Interests was electronically filed

and served and/or mailed to:


       Justin Browne (Bar No. 29164)
       Christina Graziano (admitted pro hac vice)
       KETTERER, BROWNE & ANDERSON, LLC
       336 S Main Street
       Suite 2A-C
       Bel Air, MD 21014
       Attorneys for Plaintiffs
       Justin@KBAAttorneys.com
       Christina@KBAAttorneys.com


                                                    /s/ James S. Aist
                                             James S. Aist (Federal Bar No. 5946)




                                                    2
       4835-3549-3844, v. 1
